Citation Nr: 1329464	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-34 694	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased rating for adjustment 
disorder with depressed mood currently rated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for gastritis 
currently rated as 10 percent disabling.  

5.  Entitlement to a compensable rating for post-surgical 
multiple lipoma removal scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and mother


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty service from October 2001 
to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In August 2012, the Veteran testified 
at a hearing before the Board.  

In November 2012, the Board remanded the Veteran's claims 
for additional development.  

The issue of entitlement to a compensable rating for post-
surgical multiple lipoma removal scars is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is 
attributable to active service.

2.  The Veteran does not have a left knee disability that is 
attributable to active service.

3.  The Veteran's adjustment disorder with depressed mood is 
manifested by depressed mood, chronic sleep impairment, and 
some disturbances of motivation and mood.

4.  The Veteran's gastritis is manifested by mild 
esophagitis and gastritis in the body and antrum of the 
stomach.    


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2012).

2.  The Veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2012).

3.  The criteria for a rating in excess of 30 percent for 
adjustment disorder with depressed mood have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2012).

4.  The criteria for a rating in excess of 10 percent for 
gastritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 
7307 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) inform the claimant about 
the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If VA does not provide adequate notice of any of 
element necessary to substantiate the claim, or there is any 
deficiency in the timing of the notice, the burden is on the 
claimant to show that prejudice resulted from a notice 
error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  The record 
does not show prejudice to the appellant, and the Board 
finds that any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, the 
Veteran was notified in letters dated in April 2009, June 
2009, December 2012, January 2013, and February 2013.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice 
provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(burden of showing that an error is harmful or prejudicial 
falls on party attacking agency decision); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the May 
2013 supplemental statement of the case.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a 
meaningful opportunity to participate effectively in 
adjudication of claim, and therefore notice error was 
harmless).  

The Board also finds that the duty to assist requirements 
have been fulfilled.  All relevant, identified, and 
available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  VA has obtained 
examinations with respect to the claims.  Thus, the Board 
finds that VA has satisfied the duty to assist provisions of 
law.  No further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in development.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2012).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if the disorder became manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2012).

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has that disability.  That evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a low back disability and a 
left knee disability as a result of injuries incurred in 
service.  Specifically, he indicated that he was involved in 
a motorcycle accident during service and has had low back 
and left knee pain since that time.  

The Veteran's service treatment reports (STRs) reflect that 
the Veteran reported left knee pain in June 2003.  He denied 
any serious injury to his knee at that time and was assessed 
with left knee pain likely chondromalacia.  In August 2003, 
the Veteran was involved in a motorcycle accident and 
sustained road rash to his left knee.  He was noted to have 
been cut off by the truck in front of him and he slid under 
the truck and the truck ran over his leg.  He was noted to 
have full range of motion of the left knee with a 6 
centimeter superficial abrasion, no erythema, and no edema.  
Later in August 2003, the Veteran reported pain in his back 
following the motorcycle accident.  The Veteran also 
reported back pain for two days after stepping wrong while 
carrying his three year old daughter in December 2004.  He 
was assessed with acute thoracic muscle sprain at that time.  
The Veteran reported low back pain in July 2005.  He denied 
trauma to his back at that time and following a physical 
examination he was assessed with low back pain without 
radicular symptoms.  

Private treatment reports from Baptist Memorial Medical 
Center dated in June 2003 reflect that the Veteran was seen 
for pain in the left side of his back which began after he 
was lifting and turning while working with heavy carburetor 
parts.  He was assessed with lumbar strain at that time.  In 
May 2007, he reported achy pain in his left lower back.  He 
denied chronic back pain at that time and following a 
physical examination he was assessed with left lower back 
pain, musculoskeletal in nature.  The Veteran reported back 
pain in January 2010 and lumbar pain in March 2010 and 
following physical examinations he was assessed with back 
pain and lumbar pain, respectively at those times.     

VA outpatient treatment reports reflect that x-rays of the 
lumbosacral spine revealed minimal sclerotic changes at the 
left sacroiliac joint in October 2006 and October 2007.  In 
October 2006, the Veteran reported back pain for several 
days after doing more lifting.  X-rays were reported to be 
negative and he was assessed with back pain.  In June 2008, 
the Veteran was noted to have been seen four days prior at 
an outside hospital for a left knee sprain resulting from a 
motor vehicle accident.  He was prescribed a left knee 
brace.  In May 2009, x-rays of the lumbosacral spine 
revealed questionable spondylolysis at L5 on the left side 
and mild arthritis changes at the right-sided facet joint at 
L5/S1.  In September 2010, the Veteran was seen for a report 
of chronic low back pain since 2003 with a normal magnetic 
resonance imaging (MRI) of the lumbar spine in 2009 with the 
exception of a unilateral pars defect at L5.  Physical 
examination was noted to be normal.  

Private treatment reports from Ozark Health reflect that the 
Veteran reported left knee pain following a motor vehicle 
accident in December 2008.  In February 2009, he reported 
low back pain and no history of injury.  He was assessed 
with chronic back pain following a physical examination.  

At a June 2009 VA examination, the Veteran was noted to have 
been involved in a motorcycle accident in August 2003 at 
which time he sustained abrasions to his legs.  The Veteran 
reported that his left knee and back began bothering him 
around the time he left service.  The examiner recollected 
that he had treated the Veteran in his private practice in 
the 2005 to 2006 timeframe and the Veteran did not report 
any complaints regarding his knees or back at that time.  
Following a review of the claims file, medical history 
provided by the Veteran, and review of x-rays and an MRI of 
the lumbar spine, the examiner assessed the Veteran with 
chronic lumbar sprain with incidental finding of L5 pars 
defect that he believed was developmental and not related to 
the injury in service.  He opined that it was less likely 
than not that the current back symptoms were related to the 
motorcycle accident in service.  The examiner also assessed 
the Veteran with left knee arthralgia and opined that it was 
less likely than not related to the motorcycle accident in 
service.  The examiner noted that following the accident in 
service the Veteran served for three more years and did not 
report any significant complaints related to his left knee 
and sustained "road rash" to his knee at the time of the 
motorcycle accident.  He also noted that the Veteran's main 
complaints following the accident in service were related to 
his hand and left heel which both required surgery in the 
2005 to 2006 timeframe.  

At a June 2011 VA examination, following review of the 
claims file, statements of the Veteran, and a physical 
examination which included x-rays, the examiner assessed the 
Veteran with chronic lumbar sprain with spondylolysis (pars 
defect, L5).  The Veteran reported low back pain after his 
motorcycle accident in service.  The examiner opined that it 
was less likely than not that the Veteran's current back 
problem was a result of, secondary to, or in any way related 
to his active duty service.  He indicated that the absence 
of complaints regarding the Veteran's back during service 
(with the exception of several reports which resolved and 
unrelated to the motorcycle accident) led him to believe 
that the Veteran's active duty service was not a causative 
factor in the development of his back pain.  The examiner 
noted that the Veteran's congenital defect was symptomatic 
and was a legitimate diagnosis but was not aggravated by 
service.  

At an August 2012 hearing before the Board, the Veteran 
testified that he was seen for reports of back pain during 
service and was treated with an injection and pain 
medication at those times.  He indicated that the back 
condition has been chronic since the accident in service.  
He testified that he has sought treatment for his back since 
service.  The Veteran denied post-service motor vehicle 
accidents or work injuries.  The Veteran's mother indicated 
that the Veteran did not have any problems with his back 
prior to the motorcycle accident in service.  She testified 
that he self-medicated after the accident in service.  The 
Veteran indicated that his knee problems resulted from his 
back because he has sciatica which started soon after the 
accident in service.  The Veteran indicated that he also 
banged up his knees in the motorcycle accident so the knee 
pain could be related to the accident.  He testified that he 
has seen many doctors and some have indicated that his back 
could be related to service and his knee could be related to 
his back or the accident in service.  He denied any injuries 
to his knee after service.  

At a March 2013 VA spine examination, the Veteran was noted 
to have a diagnosis of chronic lumbar sprain.  Following a 
review of the claims file, relevant medical history, report 
of symptomatology from the Veteran, and physical examination 
including x-rays and review of a 2009 MRI, the examiner 
indicated that it was less likely than not that the 
Veteran's current back disability was incurred in service.  
The examiner's rationale was that although the Veteran 
reported that his back pain began in service following the 
motorcycle accident, review of the record does not 
substantiate this claim.  Moreover, the Veteran was seen for 
minor low back problems unrelated to the accident during 
service.  

At a March 2013 VA examination, the Veteran was noted to 
have a diagnosis of left knee chondromalacia.  Following a 
review of the claims file, relevant medical history, report 
of symptomatology from the Veteran, and physical examination 
including x-rays, the examiner indicated that the Veteran's 
knee examination was normal and it is less likely than not 
that the Veteran has a knee disability related to his active 
duty service.  The examiner noted that the Veteran was seen 
for possible chondromalacia of the left knee on one occasion 
in service with no other complaints of knee pain.  

A.  Low Back Disability

In considering the evidence of record and the applicable 
laws and regulations, the Board concludes that the Veteran 
is not entitled to service connection for a low back 
disability.  

The competent evidence of record does not show a 
relationship of the Veteran's claimed low back disability 
and his period of active service.  The medical evidence of 
record shows that the Veteran was treated in service for 
reports of low back pain on several occasions.  The 
complaints appear to have been acute and transitory in 
nature as no chronic back disability was diagnosed during 
service.  Moreover, the records do not contain any opinion 
linking a chronic low back disability to the Veteran's 
period of service.  Multiple VA examiners have concluded 
that it is less likely than not that the Veteran's low back 
disability is related to his service.  The Veteran has not 
submitted any competent evidence which provides a basis for 
the conclusion that the Veteran's claimed low back 
disability is related to his period of service.  Finally, 
there is no evidence that arthritis manifested to a 
compensable degree within one year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board acknowledges the Veteran's report of continuous 
low back pain since service and although the Veteran 
contends that he has a low disability related to his active 
service, he has submitted no competent medical evidence or 
opinion to corroborate that contention.  38 C.F.R. 
§ 3.159(a)(1) (2012) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical 
diagnoses, statements, or opinions).  The Veteran's opinion 
is not competent to provide the requisite etiology of the 
claimed low back disability because those matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas 
v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 
Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 
(1995).  Therefore, his statements regarding his claimed low 
back disability being related to service are not competent 
as he is not medically qualified to provide evidence 
regarding a matter requiring medical expertise, such as an 
opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disability, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2012).

B.  Left Knee Disability

In considering the evidence of record and the applicable 
laws and regulations, the Board concludes that the Veteran 
is not entitled to service connection for a left knee 
disability.  

The competent evidence of record does not show a 
relationship of the Veteran's claimed left knee disability 
and his period of active service.  The medical evidence of 
record shows that the Veteran was treated in service for a 
report of left knee pain which was assessed as 
chondromalacia on one occasion.  The treatment related to 
the motorcycle accident refers to an abrasion of his left 
knee.  Moreover, the records do not contain any opinion 
linking a chronic left knee disability to the Veteran's 
period of service.  Multiple VA examiners have concluded 
that it is less likely than not that the Veteran's left knee 
disability is related to his service.  The Veteran has not 
submitted any competent evidence which provides a basis for 
the conclusion that the Veteran's claimed left knee 
disability is related to his period of service.  Finally, 
there is no evidence that arthritis of the left knee 
manifested to a compensable degree within one year of the 
Veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2012).  

The Board acknowledges the Veteran's report of continuous 
left knee pain since service and although the Veteran 
contends that he has a left knee disability related to his 
active service, he has submitted no competent medical 
evidence or opinion to corroborate that contention.  
38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical 
diagnoses, statements, or opinions).  The Veteran's opinion 
is not competent to provide the requisite etiology of the 
claimed left knee disability because those matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas 
v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 
Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 
(1995).  Therefore, his statements regarding his claimed 
left knee disability being related to service are not 
competent as he is not medically qualified to provide 
evidence regarding a matter requiring medical expertise, 
such as an opinion as to etiology.  Moreover, the Board 
finds the Veteran's report of chronic left knee pain since 
service to be not credible as the Veteran denied any 
accidents following service at the time of his Board hearing 
and the post-service treatment records reflect that the 
Veteran was involved in a motor vehicle accident and 
sustained an injury to his left knee at that time.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left knee disability, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2012).




III.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to 
compensation has already been established and an increase in 
the assigned rating is at issue, it is the present level of 
disability that is of primary concern.  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2012).

A.  Adjustment Disorder with Depressed Mood

The Veteran contends that his adjustment disorder with 
depressed mood warrants a higher rating.  

The Veteran's adjustment disorder with depressed mood has 
been rated under Diagnostic Code 9440 (chronic adjustment 
disorder).  The criteria of Diagnostic Code 9440 provide for 
a 100 percent rating where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  The 
criteria provide for a 70 percent rating where the evidence 
shows occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The 
criteria provide for a 50 percent rating where the evidence 
shows occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
criteria provide for a 30 percent rating where the evidence 
shows occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale 
indicating the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 41-50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant); or, major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.)  Richard v. Brown, 9 Vet. App. 
266 (1996); American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

The Veteran testified at a hearing before the Board in 
August 2012 at which time he indicated that his psychiatric 
disability had increased in severity since his last 
examination in 2006.  He also indicated that he was in 
treatment at VA for his psychiatric disability.  

VA outpatient treatment reports reflect that a pre-operative 
note unrelated to treatment for any psychiatric disabilities 
indicates that the Veteran was alert and oriented in three 
spheres in December 2010.  The Veteran was in group therapy 
for addiction beginning in January 2012.  The Veteran was 
assigned a GAF score of 40 by an addiction specialist at a 
group session in July 2012.  However, no clinical 
examination of the Veteran's psychiatric symptoms was 
included with the assessment.  A mental health counselor who 
prepared a review of the Veteran's record for Veteran's 
Treatment Court assessed the Veteran with a GAF score of 45 
in November 2013.  The Veteran was noted to meet with a 
group for substance abuse therapy once per month.  He was 
assessed with a GAF score of 45 at a group session held in 
February 2013.  No clinical examination of the Veteran's 
psychiatric symptoms was included with the assessment.  The 
records are negative for any individual therapy treatment 
and reference treatment for substance abuse and for 
Veteran's Treatment Court.  

At a VA examination in March 2013, the Veteran was noted to 
have a diagnosis of adjustment disorder with depressed mood 
related to chronic physical pain.  The examiner assigned a 
GAF score of 56.  The examiner reviewed the claims file and 
conducted a clinical evaluation of the Veteran.  The 
examiner indicated that the Veteran's overall level of 
impairment was manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during period of significant stress, or; symptoms 
controlled by medication.  The examiner indicated that the 
Veteran's psychiatric symptoms included depressed mood, 
chronic sleep impairment, and disturbances of motivation and 
mood.  The Veteran indicated that he was separated from his 
third wife and has two biological children and two 
stepchildren, one of whom lived with the Veteran.  He 
reported that he shared custody of the children with his 
spouse and helped his mother with her flea market on 
occasion.  He also reported that he shared his car with his 
spouse and ran errands daily.  He reported little motivation 
and frequent awakenings from sleep due to pain.  The Veteran 
indicated that he last worked as an electrician/welder in 
December 2008 but left the job after he totaled his truck 
and had no transportation to work.  He was ultimately unable 
to go back to work due to his physical impairments.  

Having reviewed the complete record, the Board finds that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 30 percent under 38 C.F.R. § 4.130, 
Diagnostic Code 9440 at any time during the pendency of this 
appeal.  In essence, the medical evidence, consisting of 
testimony from the Veteran, a VA examination report dated in 
March 2013; and VA outpatient treatment reports; shows 
findings consistent with depressed mood, sleep impairment, 
and some disturbances of motivation and mood.  However, the 
Veteran's disability was not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired short- or long-term memory; or 
impaired abstract thinking.

The Veteran endorsed depression, trouble sleeping, and 
disturbances of motivation and mood when examined by VA in 
March 2013.  He indicated that he was separated from his 
spouse, lived with his stepson, and shared custody of his 
three children.  He also indicated that while he has little 
motivation to get up due to pain, he runs errands daily, 
occasionally helps his mother with her flea market, and 
shares his car with his wife.  

With respect to the Veteran's GAF scores, the VA examination 
reports and VA outpatient treatment reports document GAF 
scores ranging from 40 to 56 which contemplate symptoms 
ranging from moderate to severe.  The Board notes GAF scores 
are not, in and of themselves, the dispositive element in 
rating a disability, and the Board generally places more 
probative weight on the specific clinical findings noted on 
examinations and which do not demonstrate a degree of 
impairment consistent with more than a 30 percent rating.  
As noted, when the Veteran was assessed with GAF scores in 
the 40s, no clinical symptomatology was included in the 
assessments.  The kinds of symptoms the Veteran experiences 
more nearly approximate the criteria for a 30 percent 
rating.  Consequently, the Board finds that a rating in 
excess of 30 percent is not warranted.

The Board finds that this evidence supports no more than a 
30 percent rating under Diagnostic Code 9440, which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).

The Board finds that the evidence does not support a finding 
that the Veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Accordingly, the Board finds that the criteria for a rating 
in excess of 30 percent are not met.  The preponderance of 
the evidence is against the claim and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



B.  Gastritis

The Veteran contends that his service-connected gastritis 
warrants a higher rating.  

The Veteran's gastritis is rated as 10 percent disabling 
under Diagnostic Code 7307, hypertrophic gastritis.  38 
C.F.R. § 4.114.  Under Diagnostic Code 7307, a 10 percent 
evaluation is warranted when there is chronic gastritis with 
small nodular lesions, and symptoms.  A 30 percent 
evaluation is warranted when there is chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  
These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met). 

At a May 2009 VA examination, the Veteran reported a sour 
taste with some burning in his esophagus and heartburn.  He 
denied diarrhea but endorsed occasional constipation and 
vomiting.  He denied melena, bright red blood per rectum, 
hematemesis, or coffee-ground emesis.  He indicated that his 
weight varied by ten pounds and that his appetite was fair.  
Following a physical examination, the examiner assessed the 
Veteran with gastritis.  The examiner indicated that the 
Veteran's gastritis does not affect his occupation as he was 
unemployed.  

At a hearing before the Board in August 2012, the Veteran 
testified that most morning he wakes up and throws up bile.  
He indicated that he is unable to eat breakfast due to his 
gastritis.  His spouse indicated that she has had to stop 
the car for the Veteran to throw up.  

VA treatment reports reflect that the Veteran reported that 
he was only able to eat twice a week and had weight loss.  
An esophagogastroduodenoscopy (EGD) or upper endoscopy 
performed in December 2012 revealed mild esophagitis and 
gastritis in the body and antrum.  He was advised to 
continue Protonix and Ranitidine and avoid the use of 
nonsteroidal anti-inflammatories (NSAIDs).  The examiner 
indicated that the differential diagnoses included 
cholelithiasis/chronic cholecystitis versus NSAID induced 
gastritis versus cyclical vomiting syndrome.  

At a March 2013 VA examination, the Veteran was assessed 
with gastritis.  The examiner noted that the Veteran had a 
problem with vomiting.  He indicated that an EGD performed 
in December 2012 revealed mild esophagitis and gastritis in 
the body and antrum of the stomach.  The Veteran's weight 
was noted to be up three pounds in a year.  At the 
examination, the Veteran reported continuous abdominal pain 
and recurrent vomiting.  The Veteran denied incapacitating 
episodes due to his stomach condition.  The examiner 
indicated that the Veteran's gastritis impacts his ability 
to work in that he vomited frequently and had constant 
abdominal pain.  

Having reviewed the complete record, the Board finds that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 30 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7307 at any time during the pendency of this 
appeal.  The evidence as reported above does not more 
closely approximate a 30 percent rating under the applicable 
Diagnostic Codes.  38 C.F.R. § 4.7.  The results of the EGD 
revealed mild gastritis with no evidence of multiple small 
eroded or ulcerated areas.  Although the Veteran has chronic 
gastritis with symptoms of frequent vomiting and constant 
abdominal pain, as noted above, the criteria set forth in 
Diagnostic Code 7307 are conjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991).  Therefore, a 30 percent 
evaluation is not warranted.  38 C.F.R. § 4.114.

Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent are not met.  The preponderance of 
the evidence is against the claim and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Extraschedular Consideration

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular rating for the service-connected 
disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. 
§ 3.321(b)(1) (2012).  Factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 
C.F.R. § 3.321(b)(1) (2012).

The Board finds that referral is not warranted in this case.  
The evidence of record does not show that the Veteran's 
service-connected psychiatric disorder and gastritis 
markedly interfere with employment, beyond that contemplated 
in the assigned rating, or cause frequent periods of 
hospitalization.  While the most recent VA examiner 
indicated that the Veteran's gastritis impacts his ability 
to work in that he vomited frequently and had constant 
abdominal pain, these findings are not tantamount to marked 
interference with employment.  Moreover, the service-
connected psychiatric disorder and gastritis have not 
required frequent periods of hospitalization.  Consequently, 
the Board finds that the evidence does not show that the 
criteria for referral for consideration of an extraschedular 
rating are met because marked interference with employment 
and frequent hospitalizations are not shown.  38 C.F.R. 
§ 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to an increased rating for adjustment disorder 
with depressed mood currently rated as 30 percent disabling 
is denied.  

Entitlement to an increased rating for gastritis currently 
rated as 10 percent disabling is denied.  




REMAND

A review of the claims file reveals that a remand is 
unfortunately once again necessary before a decision on the 
merits of the claim of entitlement to a compensable rating 
for post-surgical multiple lipoma removal scars can be 
reached.

The Veteran contends that his service-connected post-
surgical multiple lipoma removal scars warrant a compensable 
rating.  

The Veteran's claim was remanded to afford the Veteran a VA 
examination in order to assess the nature and severity of 
the service-connected scars.  The Board specifically 
requested the examiner to describe the scars that were 
residuals of lipoma excision and include a description of 
location, size, and appearance of each scar, to include 
commenting on any symptomatology or functional impairment 
associated with the scarring.  

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand requests.  
Stegall v. West, 11 Vet. App. 268 (1998).

At a March 2013 VA examination, the examiner indicated that 
the Veteran had three linear scars on the dorsal forearms 
which measured 0.1 by 1.5 centimeters (cm).  A linear scar 
of the left mid-back was 0.2 by 2.0 cm and a linear scar of 
the right low back was 0.2 by 2.2 cm.  The total body area 
affected was less than 1 percent.  The Veteran also had a 
linear scar on the right thigh measuring 2 cm and a linear 
scar of the left flank measuring 12 cm.  The examiner did 
not address any symptomatology reported by the Veteran nor 
did he include any reference to whether the scars were 
unstable or painful.  Consequently, another examination is 
necessary to determine the nature and severity of the 
service-connected post-excision lipoma scars.   

Associated with the claims file are VA outpatient treatment 
reports dated through March 2013.  Because there may be 
outstanding VA medical records that contain information 
pertinent to the Veteran's claim, an attempt to obtain any 
VA records dated since March 2013 should be made.  38 C.F.R. 
§ 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain any VA outpatient treatment 
reports dated since March 2013.  If the 
Veteran identifies any other relevant 
medical records, those records should be 
obtained.  Any negative responses should 
be associated with the claims file.  

2.  Schedule the Veteran for an 
appropriate examination of the skin.  
The claims file must be provided to the 
examiner, the examiner must review the 
claims file prior to the examination, 
and the examiner should indicate that a 
review of the claims file was 
accomplished.  The examiner must 
specifically describe the scars that are 
residual of lipoma excision.  This must 
include a description of the location, 
size, and appearance of each scar, to 
include commenting on any symptomatology 
or functional impairment associated with 
the scarring including whether the scars 
are painful or unstable.  A complete 
rationale is required for any opinion 
provided.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012). 




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


